DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 07/14/2021. Claims 1, 3, 4-5, 9 and 10 have been amended. Claim 11 has been added. 

Response to Arguments
3. 	Applicant's arguments filed on 07/14/2021 with respect to claims 1-8 and 10-11 have been considered, but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Specification
4.	The amended title filed on 07/14/2021 has been accepted and made of record. 

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 06/07/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  	Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US-PGPUB 2015/0109467) in view of Ishitsuka (US-PGPUB 2018/0198985). 
 	 Regarding claim 1, Fujita discloses an imaging device (Digital camera 1; see fig. 4), comprising: 
 	circuitry configured to set a shake correction mode that performs shake correction processing during shooting (Setting camera-shake detection mode; see step 74 in fig. 13 and paragraphs 0088-0089, 0093), and a superimposed display mode that performs superimposition and display of an image from an optical viewfinder display and an image from an electronic viewfinder display (Superimpose and display OVF/EVF images; see step 78 in fig. 13; figs. 10, 12 and paragraphs 0090, 0077, 0099), 

 	However, Fujita fails to disclose the electronic viewfinder display being in an optical path of the optical viewfinder display.
 	On the other hand, Ishitsuka discloses the electronic viewfinder display (In-finder display unit 241; see fig. 2A and paragraph 0036) being in an optical path (see optical path going through elements 207, 12, 213, 241, 214 and 216; fig. 2A) of the optical viewfinder (Eyepiece viewfinder 216; see fig. 2A and paragraphs 0026-0027, 0036) display (When the object image 502 can be viewed through the eyepiece viewfinder 216, it is possible to check the composition of the object image and check the setting values of the setting items displayed by the in-finder display unit 241 in a state of being superimposed on the object image; see figs. 5B, 7A, 7B and paragraphs 0071, 0117). 
 	Since Fujita and Ishitsuka are both directed to providing a superimposed display mode using the combination of an optical finder and an electronic finder, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujita and Ishitsuka to provide the electronic viewfinder display being in an optical path of the optical viewfinder display for 

 	Regarding claim 3, Fujita and Ishitsuka disclose everything claimed as applied above (see claim 1). In addition, Fujita discloses the circuitry is further configured to, the shake correction processing, perform image processing on an image formed on the imaging sensor (Image signal processing circuit 42 subjects the image data to a white balance adjustment based upon the white balance adjustment signal; see fig. 4 and paragraphs 0050-0052), and the image from the electronic viewfinder display that the electronic viewfinder displays as the captured image is an image formed on the imaging sensor (Data representing various information and the like that are output from the video encoder 44 are input to the electronic viewfinder 65, where this information and the like are displayed. By inputting image data, which has been obtained by imaging, to the electronic viewfinder 65 when the OVF shutter 62 has closed, the image of the subject obtained by imaging is displayed on the display screen of the electronic viewfinder 65; see paragraph 0054).   

	Regarding claim 4, Fujita and Ishitsuka disclose everything claimed as applied above (see claim 1). In addition, Fujita discloses the image from the electronic viewfinder display includes various types of information obtained by performing various types of processing on the image formed on the imaging sensor (Data representing various information and the like that are output from the video encoder 44 are input to 

	Regarding claim 5, Fujita and Ishitsuka disclose everything claimed as applied above (see claim 4). In addition, Fujita discloses the various types of information included in the image from the electronic viewfinder display include at least one of a brightness over area of the image, a brightness under area of the image, a brightness step of the image, a color difference step of the image, a focus region of the image, an infrared region of the image, and a polarization region of the image (ISO sensitivity 100 is displayed below the visual-field frame 90; see fig. 10 and paragraphs 0076, 0029). 

	Regarding claim 6, Fujita and Ishitsuka disclose everything claimed as applied above (see claim 1). In addition, Fujita discloses an image buffer memory to record a record image and an external display image, the record image and the external display image are used as the image performed the shake correction processing (The compressed image data is applied to and stored temporarily in the memory 50. The compressed image data is read out of the memory 50 and is recorded on a memory card 52 by a memory card controller 51; see fig. 4 and paragraph 0059), and not displayed on the electronic viewfinder display (The images displayed in viewfinder 65 are taken from the video encoder 44; see paragraph 0054). 

	Regarding claim 7, Fujita and Ishitsuka disclose everything claimed as applied above (see claim 1). In addition, Fujita discloses an eyepiece detection sensor to detect 

	Regarding claim 8, Fujita and Ishitsuka disclose everything claimed as applied above (see claim 6). In addition, Fujita discloses an eyepiece detection sensor to detect user's eyepiece with respect to finder optical system (Whether the user is looking at the eyepiece window 11 of the optical viewfinder 60 is checked by the eye sensor 67; see fig. 13 and paragraphs 0086-0087), wherein the shake correction processing to the external display image is performed before a release button is pressed (processing from step 71 onward is repeated unless the power supply is turned off or unless the mode is changed to one other than the imaging mode; see fig. 13 and paragraph 0092).  

	Regarding claim 10, Fujita discloses an imaging capturing method, comprising: 
 	setting a shake correction mode that performs shake correction processing during shooting (Setting camera-shake detection mode; see step 74 in fig. 13 and paragraphs 0088-0089, 0093), and a superimposed display mode that performs superimposition and display of an image from an optical viewfinder display and an 
 	wherein when the shake correction mode and the superimposed display mode are set, the image from the electronic viewfinder display is one of a captured image which the shake correction processing is not performed, or an image equivalent to the state without shake correction processing (The portion of the image of the subject displayed in the electronic viewfinder 65 will also be blurred (the image within the confirmation display area 89 is blurry also in the example shown in FIG. 10); see paragraphs 0079, 0100 and fig. 13). 
 	However, Fujita fails to disclose the electronic viewfinder display being in an optical path of the optical viewfinder display.
 	Nevertheless, Ishitsuka discloses the electronic viewfinder display (In-finder display unit 241; see fig. 2A and paragraph 0036) being in an optical path (see optical path going through elements 207, 12, 213, 241, 214 and 216; fig. 2A) of the optical viewfinder (Eyepiece viewfinder 216; see fig. 2A and paragraphs 0026-0027, 0036) display (When the object image 502 can be viewed through the eyepiece viewfinder 216, it is possible to check the composition of the object image and check the setting values of the setting items displayed by the in-finder display unit 241 in a state of being superimposed on the object image; see figs. 5B, 7A, 7B and paragraphs 0071, 0117). 
 	Since Fujita and Ishitsuka are both directed to providing a superimposed display mode using the combination of an optical finder and an electronic finder, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the .   

9.  	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Ishitsuka and further in view of Takahashi (US-PGPUB 2018/0270423).
 	Regarding claim 2, Fujita and Ishitsuka disclose everything claimed as applied above (see claim 1). In addition, Fujita discloses the electronic viewfinder display displays the image equivalent to the state without shake correction processing, which is an image formed on the imaging sensor is performed reversely correction processing to an image before shake correction processing (The portion of the image of the subject displayed in the electronic viewfinder 65 will also be blurred (the image within the confirmation display area 89 is blurry also in the example shown in FIG. 10); see paragraphs 0079, 0100 and fig. 13). 
 	However, Fujita and Ishitsuka fail to expressly disclose the circuitry is further configured to, in the shake correction processing, drive the imaging sensor in a direction different from the optical axis while shooting. 
 	On the other hand, Takahashi discloses the circuitry is further configured to, in the shake correction processing, drive the imaging sensor in a direction different from the optical axis while shooting (The camera shake detection unit 29 detects camera shake values that occur in an XY plane direction orthogonal to the optical axis LA of the imaging lens 18 with respect to the digital camera 11; see fig. 3 and paragraph 0075. A 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujita, Ishitsuka and Takahashi to provide the circuitry is further configured to, in the shake correction processing, drive the imaging sensor in a direction different from the optical axis while shooting for the purpose of optionally activating a shake reducer mechanism in accordance to user preferences. 

10.  	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Ishitsuka and further in view of Aoki (US-PGPUB 2020/0259983).
 	Regarding claim 11, Fujita and Ishitsuka disclose everything claimed as applied above (see claim 1). However, Fujita and Ishitsuka fail to expressly disclose the electronic viewfinder display is a transmissive organic EL display.
 	Nevertheless, Aoki discloses the electronic viewfinder display is a transmissive organic EL display (Finder device 260-1 is a hybrid view finder that functions the OVF or the EVF. Device 260-1 further includes an organic light emitting diode (OLED) display 218 as the EVF and it is placed in an optical path of the optical finder 266/26; see fig. 3 and paragraphs 0072, 0075, 0063, 0076, 0109). 
 	Since Fujita, Ishitsuka and Aoki are all directed to providing a combination of optical and electronic view finders, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the .  

Allowable Subject Matter
11. 	Claim 9 is allowed. 
 	The following is an examiner’s statement of reasons for allowance:
 	 Regarding claim 9, the prior art does not teach or fairly suggest “…when the shake correction mode and the superimposed display mode are set, a captured image for which the shake correction processing is not performed, or an image equivalent to the state without shake correction processing, is used as the electronic viewfinder display; wherein the image capturing device further comprises a movable mirror including a half mirror; and the circuitry is further configured to set (1) a superimpose display mode that superimposes and displays an optical image of a finder optical system and an electronic image captured by an image sensor, and (2) a consecutive photographing mode, control the movable mirror to rotate between (1) a mirror-down position, in which the mirror is inserted in a photographing optical path, reflects light to a finder optical system, and transmits the light to an image sensor, and (2) a mirror-up position in which the mirror is retracted from the photographing optical path and the light passes through to the image sensor, and prohibit the movable mirror from rotating to the mirror-up position and maintain the mirror-down position, when the superimpose display mode are set…” and used in combination with all of the other limitations of claim 9.
Citation of Pertinent Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Shiozaki (US-PGPUB 2017/0195553) discloses the finder 16 is assumed to be configured as an optical finder (an optical viewfinder (OVF)), but may be configured as a liquid crystal or organic electro luminescence (EL) electronic viewfinder (EVF). In this case, the present exemplary embodiment can bring about a merit of allowing the user to confirm the captured image to which the imaging setting is applied as the through-the-lens image (the live view image) in the finder 16, in addition to being capable of presenting a high-definition graphic display.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/15/2022